Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 1 of 19 PageID #: 150



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                            FILED
---------------------------------------X                                CLERK
SANJAY SEHGAL; MASSAPEQUA FAST FOOD LLC;                    3:26 pm, Aug 16, 2021
HUNTINGTON FAST FOOD LLC;
EAST NORTHPORT FAST FOOD LLC; and                                U.S. DISTRICT COURT
LEVITTOWN FAST FOOD LLC,                                    EASTERN DISTRICT OF NEW YORK
                                                                 LONG ISLAND OFFICE
                               Plaintiffs,
                                                       MEMORANDUM & ORDER
              -against–                                20-CV-4577(JS)(ARL)

RAMAN AGGARWAL and MERIAM ENTERPRISE LLC,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiffs:          Michele Marie Bowman, Esq.
                         The Yitzhak Law Group
                         1 Linden Place, Suite 406
                         Great Neck, New York 11021

For Defendants:                John H. Gionis, Esq.
                               Joshua Feldman, Esq.
                               Certilman Balin Adler & Hyman, LLP
                               90 Merrick Avenue
                               East Meadow, New York 11554

SEYBERT, District Judge:

              Plaintiff   Sanjay      Sehgal     (“Sehgal”)       and     several

businesses operated by him (together with Sehgal, “Plaintiffs”)

commenced      this   action    against        Defendants      Raman     Aggarwal

(“Aggarwal”) and Meriam Enterprises LLC (“Meriam Enterprises,” and

together with Aggarwal, “Defendants”) alleging a violation of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. § 1962 et seq., and claims under New York state law for

theft of proprietary information and slander per se.                   Before the

Court    is    Defendants’   motion    to   dismiss    Plaintiffs’        Amended


                                       1
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 2 of 19 PageID #: 151



Complaint in its entirety.        (Mot., ECF No. 22; Defs. Br., ECF No.

22-1; Reply, ECF No. 24.)         Plaintiffs oppose the motion.          (Pls.

Opp., ECF No. 23.)       For the reasons set forth below, Defendants’

motion is GRANTED.

                                 BACKGROUND 1

I.    The Parties

            Plaintiff Sehgal operates plaintiffs Massapequa Fast

Food LLC, Huntington Fast Food LLC, East Northport Fast Food LLC,

and Levittown Fast Food LLC.         (Amended Complaint (“Am. Compl.”),

ECF No. 17, ¶ 3.)         Defendant Aggarwal is the former assistant

managing member and former vice president of non-party Kedis

Enterprises LLC (“Kedis Enterprises”) and is a 77.43 percent member

of Defendant Meriam Enterprises.          (Id. ¶¶ 5, 6.)   Moreover, Meriam

Enterprises owns 40 percent of Kedis Enterprises.           (Id. ¶ 6.)   Non-

party Sanjiv Chand (“Chand”) owns the remaining 60 percent of Kedis

Enterprises and is the managing member and president.             (Id. ¶ 5.)

II.   The Dairy Queen Deal

            In   November   2019,   Plaintiffs    began    negotiating   with

Laura Maier (“Maier”) and her father Neil White (“White”), on

behalf of certain Sellers, 2 to purchase four Dairy Queen (“DQ”)


1 The following facts are taken from the Amended Complaint and
presumed to be true for the purposes of this Memorandum & Order.

2 The Sellers include Maier, White, Huntington Treat Company, LLC,
ICQLI LLC, The Levittown Treat Company, LLC, and The East Northport
Treat Company, LLC.


                                      2
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 3 of 19 PageID #: 152



stores on Long Island, New York (the “DQ Deal”).                      (Id. ¶ 12.)

Plaintiff Sehgal partnered with Chand on the DQ Deal and sought

his advice.     (Id.)    The parties spent months negotiating an asset

purchase agreement that valued the DQ Deal at $4.5 million.                   (Id.

¶ 13.) By May 2020, Plaintiffs accrued between $60,000 and $70,000

in transaction-related costs.            (Id.)

             To further negotiations and the exchange of information,

the parties signed a non-disclosure agreement (“NDA”) that limited

access to any documents received from Sellers to Sehgal and Chand.

(Id. ¶ 14.)     Pursuant to the NDA, Plaintiffs received tax returns

for the 2017 and 2018 tax years and profit and loss statements

from 2017 through 2020 for the four DQ stores.                  (Id. ¶ 15.)      In

return, Plaintiffs provided Sellers with financial and personnel

information,     including    tax    returns,        vendor   lists   and    bills,

employment agreements, property purchases, and leases and sales

agreements     belonging     to     Plaintiff        Sehgal    (the    “DQ     Deal

Documents”).     (Id.)   The DQ Deal Documents were all in Plaintiffs’

possession at the offices of Kedis Enterprises, in Chand’s office,

in hard copy files, and on a computer.               (Id.)

             Neither Aggarwal nor Meriam Enterprises were involved in

the DQ Deal, notwithstanding Meriam Enterprises’ ownership stake

in   Kedis   Enterprises.         (Id.    ¶   14.)     However,   according      to

Plaintiffs, Defendants sabotaged the DQ Deal.                  On or about July

22, 2020, Sehgal learned that Aggarwal stole the DQ Deal Documents,


                                          3
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 4 of 19 PageID #: 153



contacted and met with the Sellers, showed the Sellers that he was

in possession of the DQ Deal Documents, and tried to convince the

Sellers that he was financially better suited than Sehgal to

complete the DQ Deal.          (Id. ¶¶ 16-18.)        “[I]nfuriated” that

Plaintiffs were in apparent violation of the NDA, the Sellers

pulled the plug on the DQ Deal.         (Id. ¶¶ 17, 19.)

III. Procedural History

            Plaintiffs initiated this action on September 25, 2020,

shortly after the DQ Deal fell through.              (Compl., ECF No. 1.)

Plaintiffs filed the operative Amended Complaint on January 29,

2021, alleging claims under RICO and New York state law for theft

of proprietary information and slander per se.           (Am. Compl. ¶ 2.)

As for their RICO claim, Plaintiffs assert that Aggarwal and Meriam

Enterprises are an “enterprise” that engaged in “a pattern of

racketeering activity” by stealing the DQ Deal Documents, the first

predicate    act,    and   fraudulently    using   telecommunications      to

contact and meet with the Sellers, the second predicate act.             (Id.

¶¶ 26, 31-32, 34-35.) As a result, Plaintiffs were damaged because

they (1) lost out on a $4.5 million deal that would have amounted

to EBITDA of over $950,000 per year and (2) spent $60,000 to

$70,000 in out-of-pocket costs during negotiations.             (Id. ¶¶ 39-

40.)    Plaintiffs further assert that there is a “direct relation

between the injury to Plaintiffs’ business -- the loss of the DQ

Deal -- and the injurious conduct Defendants engaged in during


                                      4
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 5 of 19 PageID #: 154



their Enterprise -- the contacting of Sellers, stealing of trade

secrets and disclosure of confidential information, and slander

per se.”    (Id. ¶ 42.)

                                  DISCUSSION

I.     Legal Standard

            In deciding a Rule 12(b)(6) motion to dismiss, the Court

applies a “plausibility standard,” which is guided by “[t]wo

working principles.”       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)); accord

Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir. 2009).                            First,

although the Court must accept all allegations as true, this

“tenet”     is    “inapplicable         to   legal     conclusions”;            thus,

“[t]hreadbare     recitals   of   the    elements     of   a   cause      of   action

supported by mere conclusory statements, do not suffice.”                      Iqbal,

556 U.S. at 678; accord Harris, 572 F.3d at 72.                     Second, only

complaints that state a “plausible claim for relief” can survive

a Rule 12(b)(6) motion to dismiss.              Iqbal, 556 U.S. at 679.            “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”                      Id. at

678.     Ultimately, this determination is “a context-specific task

that   requires    the   reviewing      court    to   draw     on   its    judicial

experience and common sense.”        Id. at 679; accord Harris, 572 F.3d

at 72.


                                         5
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 6 of 19 PageID #: 155



II.    Analysis

       A.      The RICO Claim

               Defendants        argue   that       Plaintiffs       have    failed     to

adequately plead a RICO claim.                The Court agrees.

               RICO   was    enacted     to       “prevent   organized      crime     from

infiltrating America’s legitimate business organizations.”                       Manley

v. Doby, No. 12-CV-4835, 2012 WL 5866210, at *3 (E.D.N.Y. Nov. 19,

2012) (quoting Moccio v. Cablevision Sys. Corp., 208 F. Supp. 2d

361, 371 (E.D.N.Y. 2002)).               Congress did not intend for RICO’s

extreme     remedies        to   preempt      the    remedies    available      through

“garden-variety state common-law causes of action.”                           Gross v.

Waywell, 628 F. Supp. 2d 475, 488 (S.D.N.Y. 2009); see also

Menasco, Inc. v. Wasserman, 886 F.2d 681, 683 (4th Cir. 1989)

(“Congress contemplated that only a party engaging in widespread

fraud would be subject to such serious consequences,” i.e., treble

damages).       The Act contains a criminal provision, see 18 U.S.C.

§ 1962, and a civil provision, see 18 U.S.C. § 1964.                          The civil

provision permits the recovery of treble damages and reasonable

attorney’s fees for any person who is “injured in his business or

property by reason of a violation of” the criminal provision.                          18

U.S.C. § 1964(c).       “Because the mere assertion of a RICO claim has

an    almost    inevitable        stigmatizing        effect    on   those    named     as

defendants, courts should strive to flush out frivolous RICO

allegations at an early stage of the litigation.”                       Allstate Ins.


                                              6
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 7 of 19 PageID #: 156



Co. v. Valley Physical Med. & Rehabilitation, P.C., No. 05–CV-

5934, 2009 WL 3245388, at *3 (E.D.N.Y. Sept. 30, 2009) (quoting

Bell v. Hubbert, No. 95-CV-10456, 2007 WL 60513, at *5 (S.D.N.Y.

Jan. 8, 2007)).

            To establish a civil RICO claim, “a plaintiff must show:

‘(1) a violation of the [criminal] RICO statute, 18 U.S.C. § 1962;

(2) an injury to business or property; and (3) that the injury was

caused by the violation of Section 1962.’”                DeFalco v. Bernas, 244

F.3d 286, 305 (2d Cir. 2001) (quoting Pinnacle Consultants, Ltd.

v. Leucadia Nat’l Corp., 101 F.3d 900, 904 (2d Cir. 1996)).                      To

satisfy the first element, the plaintiff must allege the following

“seven constituent elements: (1) that the defendant (2) through

the commission of two or more acts (3) constituting a ‘pattern’

(4) of ‘racketeering activity’ (5) directly or indirectly invests

in,   or   maintains   an    interest      in,    or    participates    in   (6) an

‘enterprise’ (7) the activities of which affect interstate or

foreign commerce.”         Moss v. Morgan Stanley, Inc., 719 F.2d 5, 17

(2d Cir. 1983) (quoting 18 U.S.C. § 1962(a)-(c)).

            1.     RICO Enterprise Affecting Interstate Commerce

            The    Court    first    finds       that    Plaintiffs    allege    an

enterprise affecting interstate commerce.                   An “enterprise” is

defined    under   RICO     to   include    “any       individual,    partnership,

corporation, association, or other legal entity, and any union or

group of individuals associated in fact although not a legal


                                        7
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 8 of 19 PageID #: 157



entity.”     18 U.S.C. § 1961(4).         Accordingly, the Second Circuit

has held that under Section 1961 “any legal entity may qualify as

a RICO enterprise.”        First Cap. Asset Mgmt., Inc. v. Satinwood,

Inc., 385 F.3d 159, 173 (2d Cir. 2004). Plaintiffs have adequately

pleaded the RICO enterprise requirement because they allege that

Meriam Enterprises is a limited liability company, which Aggarwal

used to commit the predicate acts.            (Am. Compl. ¶¶ 6, 26, 43);

Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158, 164-65

(2001) (holding RICO’s enterprise requirement is satisfied where

a   corporate   employee    unlawfully     conducts   the   affairs   of   the

corporation through a RICO pattern of activity).

            However, the activities of the enterprise must also

affect interstate or foreign commerce.          Moss, 719 F.2d at 17.      To

satisfy this element “a plaintiff must allege that defendants’

RICO enterprise had at least ‘a “minimal effect”’ on interstate

(or foreign) commerce.”        Wolhendler v. Goldberg, No. 19-CV-0457,

2020 WL 5658790, at *1, 7 (E.D.N.Y. Sept. 23, 2020) (quoting

DeFalco, 244 F.3d at 309).          Recognizing the low threshold, the

Second Circuit has stated that “the impact need not be great . .

. [s]o long as the activities of the enterprise affect interstate

commerce, the jurisdictional element is satisfied.”           United States

v. Barton, 647 F.2d 224, 233 (2d Cir. 1981); see also Santana v.

Adler, No. 17-CV-6147, 2018 WL 2172699, at *8 (S.D.N.Y. Mar. 26,

2018) (“[T]he law in this Circuit does not require RICO plaintiffs


                                      8
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 9 of 19 PageID #: 158



to show more than a minimal effect on interstate commerce.”);

Allstate Ins. Co. v. Yehudian, No. 14-CV-4826, 2018 WL 1767873, at

*13 (E.D.N.Y. Feb. 15, 2018) (“RICO plaintiffs need only show ‘a

minimal effect on interstate commerce.’”).

            Here,      Plaintiffs     have          satisfied      this     minimal

requirement.        Generally,     “[w]here        all   parties   are    New   York

residents, all telephone calls are presumed to be intrastate . .

. absent any indication otherwise.”                 McCoy v. Goldberg, 748 F.

Supp. 146, 154 (S.D.N.Y. 1990).           But here, it is plausible for the

Court to infer that some form of interstate communication and

travel was required for Aggarwal to carry out his scheme.                   Indeed,

Plaintiffs claim that White lives in New Jersey (Am. Compl. ¶ 27),

that Defendant Aggarwal resides in New York (id. ¶ 4), and that

Defendant Meriam is a New York LLC with its principal place of

business in New York (id. ¶ 6).               Thus, in order for the alleged

meeting between Maier, White, and Aggarwal to have occurred, “some

of the activities of the Enterprise were conducted over electronic

mail and by telephone.”        (Id. ¶ 27.)

            Courts in this Circuit have concluded that the use of

interstate       communication,    such       as   the   United    States    Postal

Service,    to    effectuate   a    fraudulent       scheme     can   satisfy    the

interstate commerce requirement.              See Cadle, Co. v. Flanagan, 271

F. Supp. 2d 379, 389-90 (D. Conn. 2003); see also Aliev v.

Borukhov, No. 15-CV-6113, 2016 WL 3746562, at *12 (E.D.N.Y. July


                                          9
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 10 of 19 PageID #: 159



 8, 2016) (noting “[s]ome courts in this circuit have suggested

 that the use of mails, an instrumentality of interstate commerce,

 could be sufficient to meet the low threshold”).                This finding is

 further bolstered where the interstate communication “adversely

 affect[s] plaintiffs’ business which is involved with and operates

 in interstate commerce.”         Cadle, Co., 271 F. Supp. 2d at 390.          At

 this stage, drawing all reasonable inferences in favor of the

 Plaintiffs, the allegations of a meeting between Aggarwal, Maier,

 and   White    (and    their    residences),      and    that   the   interstate

 communications     caused      Plaintiffs    to   lose    the   opportunity    to

 purchase four DQ restaurants that “operate within the stream of

 interstate commerce,” is enough to satisfy the minimal interstate

 commerce requirement.          (Am. Compl. ¶ 27); see Cadle, Co., 271 F.

 Supp. 2d at 390 (finding the interstate commerce requirement

 satisfied through the use of the United States Postal Service in

 furtherance of a scheme that adversely affected the plaintiff’s

 business,      which   operated    in   interstate       commerce);    see   also

 DeFalco, 244 F.3d at 309 (finding that the plaintiff satisfied the

 interstate commerce requirement where, like here, “one of the

 extortionate demands [of a defendant] caused [the plaintiff] to

 break an $8800 contract with . . . an out-of-state” company).

               Accordingly, the Court finds Plaintiffs have adequately

 pleaded an enterprise affecting interstate commerce.




                                         10
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 11 of 19 PageID #: 160



             2.    Pattern of Racketeering Activity

             The Court next considers whether Plaintiffs plausibly

 allege a pattern of racketeering activity and finds that they have

 not. Under RICO’s definitional section, a “pattern of racketeering

 activity’ requires at least two [predicate] acts of racketeering

 activity, . . . the last of which occurred within ten years . . .

 after the commission of a prior act of racketeering activity.”

 Spool v. World Child Int’l Adoption Agency, 520 F.3d 178, 183 (2d

 Cir. 2008) (ellipses in original) (quoting 18 U.S.C. § 1961(5)).

 “The acts of racketeering activity that constitute the pattern

 must be among the various criminal offenses listed in § 1961(1),

 and they must be ‘related, and [either] amount to or pose a threat

 of continuing criminal activity.’”             Id. (alteration in original)

 (quoting Cofacredit, S.A. v. Windsor Plumbing Supply Co., 187 F.3d

 229, 242 (2d Cir. 1999)).

             Plaintiffs may establish continuity through a showing of

 either   “open-ended     continuity”      or    “closed-ended   continuity.”

 Ferri v. Berokowitz, 678 F. Supp. 2d 66, 74 (E.D.N.Y. 2009).           Open-

 ended continuity is shown by proving a “pattern of racketeering

 activity that poses a threat of continuing criminal conduct beyond

 the period during which the predicate acts were performed.”               Id.

 “Closed ended continuity is shown by proving ‘a series of related

 predicate acts extending over a substantial period of time.’”             Id.

 (quoting Cofacredit, S.A., 187 F.3d at 242).             Regardless of the


                                      11
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 12 of 19 PageID #: 161



 theory,   “[c]ourts    have   uniformly    and    consistently    held      that

 schemes   involving    a   single,   narrow      purpose   and   one   or    few

 participants directed towards a single victim do not satisfy the

 RICO requirement of a closed or open pattern of continuity.”

 Lefkowitz v. Bank of N.Y., No. 01-CV-6252, 2003 WL 22480049, at *8

 (S.D.N.Y. Oct. 31, 2003), rev’d on other grounds, 528 F.3d 102 (2d

 Cir. 2007).

              As alleged in the Amended Complaint, Defendants’ scheme

 began “[s]ometime between May and July” 2020 and ended sometime

 around July 22, 2020, when the Sellers pulled out of the DQ Deal

 due to Aggarwal’s interference.           (Am. Compl. ¶¶ 16-17, 19.)          A

 definitive end to the scheme, as exists here, forecloses a finding

 of open-ended continuity.       See Ozbakir v. Scotti, 764 F. Supp. 2d

 556, 571 (W.D.N.Y. 2011) (allegations did not indicate open-ended

 continuity where scheme had a specific goal and, once goal was

 realized, scheme was over); Breslin Realty Dev. Corp. v. Schackner,

 397 F. Supp. 2d 390, 404 (E.D.N.Y. 2005) (plaintiff failed to

 allege open-ended continuity because the scheme came to an abrupt

 halt).

              As a result, Plaintiffs argue that the scheme at issue

 in this case satisfies closed-ended continuity.            (Pls. Opp. at 5-

 6, 11-12.)    However, this argument is without merit because courts

 in the Second Circuit have been clear that a period of less than

 two years does not constitute a “substantial period of time”


                                      12
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 13 of 19 PageID #: 162



 sufficient to establish a closed-ended scheme for RICO liability.

 See Spool, 520 F.3d at 184 (“Although we have not viewed two years

 as   a   bright-line    requirement,    it   will   be    rare    that   conduct

 persisting for a shorter period of time establishes closed-ended

 continuity,” especially where “‘the activities alleged involved

 only a handful of participants’ and do not involve a ‘complex,

 multi-faceted conspiracy’” (citation omitted)); see also Ferri,

 678 F. Supp. 2d at 76 (“[T]he Second Circuit has noted that a

 period of at least two years of criminal activity is necessary to

 support an allegation of closed-ended continuity.”).                   While the

 Court may also consider the number and variety of predicate acts,

 the number of people involved in the scheme, and the number of

 schemes themselves, “the time period element is the most important

 factor.”    Ferri, 678 F. Supp. 2d at 76; see also Spool, 520 F.3d

 at 184 (“closed-ended continuity is primarily a temporal concept”

 (quoting Cofacredit, 187 F.3d at 242)).                As such, Plaintiffs’

 allegations of, at most, a three-month scheme falls short and fails

 to plausibly allege closed-ended continuity.              See Spool, 520 F.3d

 at 184 (sixteen-month period insufficient to establish closed-

 ended continuity); DeFalco, 244 F.3d at 322 (predicate acts over

 a period of a year and a half did not satisfy closed-ended

 continuity requirement).

             Moreover,    the   remaining     factors     that    the   Court   may

 consider -- the number and variety of predicate acts, the number


                                        13
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 14 of 19 PageID #: 163



 of participants and victims, and the presence of separate schemes

 -- weigh against Plaintiffs.        The Amended Complaint alleges only

 one scheme; the scheme consisted of only two interrelated predicate

 acts -- the statutory minimum; the scheme affected only a small

 number of victims -- Plaintiffs and, perhaps, Chand; and the scheme

 had a narrow purpose -– to steal the DQ Deal.           (See generally Am.

 Compl.)     By contrast, schemes lasting less than two years can

 satisfy   RICO’s   closed-ended     continuity   requirement    where,    for

 example, the defendants allegedly committed twenty-three predicate

 acts over an eight-and-one-half-month period in a “complex, multi-

 faceted conspiracy to defraud executed by numerous officers and

 stockholders.”      Polycast Tech. Corp. v. Uniroyal, Inc., 728 F.

 Supp. 926, 948 (S.D.N.Y. 1989).           Thus, “even putting aside the

 issue of time, Plaintiffs have essentially alleged a single scheme

 to defraud” a small number of victims.         Sands Harbor Marina Corp.

 v. Wells Fargo Ins. Servs., No. 09-CV-3855, 2013 WL 12368698, at

 *12 (E.D.N.Y. Feb. 19, 2013) (Seybert, J.). As alleged, Defendants

 underhanded business maneuver, “egregious though it may be, does

 not sufficiently demonstrate a pattern of racketeering activity.”

 Id. (citing First Cap. Asset Mgmt., Inc., 385 F.3d at 182).

             Plaintiffs seek to remedy this pleading deficiency by

 contending that “Aggarwal used his former position in Kedis” as

 managing member and vice president, which terminated in 2013, and

 his position in Meriam Enterprises, which controls 40 percent of


                                      14
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 15 of 19 PageID #: 164



 Kedis    Enterprises,    to    remain    on     the   Kedis    premises,     which

 “eventually led to a deal he could steal.”                (Pls. Opp. at 11-12.)

 Thus,   by   Plaintiffs’   timeline,         Aggarwal’s    scheme,   effectuated

 through Meriam Enterprises, existed for seven years.                 (Id.)   These

 arguments are unavailing because Plaintiffs make no allegation

 regarding Aggarwal’s supposed lurking about in search of a deal to

 steal in their Amended Complaint. (See generally Am. Compl.) And,

 it is well established that “Plaintiff cannot amend [his] pleadings

 through [his] briefs.”        Benson v. Ruttura & Sons Constr. Co. Inc.,

 No. 20-CV-0853, 2021 WL 1238712, at *5 (E.D.N.Y. Mar. 31, 2021)

 (Seybert, J.) (quoting Tappin v. Metropolitan Suburban Bus Auth.,

 No. 12-CV-2016, 2014 WL 1330649, at *5 (E.D.N.Y. Mar. 31, 2014));

 Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71 (2d Cir.

 1998) (in deciding a motion to dismiss, the Court is confined to

 “the    allegations   contained    within       the   four    corners   of   [the]

 complaint.”).

              However, even considering these allegations, Plaintiffs’

 claims still fails. “RICO continuity is measured by RICO predicate

 acts, not by actions that, while wrongful, are not statutory

 predicates for a RICO violation.”               Vicon Fiber Optics Corp. v.

 Scrivo, 201 F. Supp. 2d 216, 221 (S.D.N.Y. 2002).                 Applied here,

 the first predicate act occurred –- at the earliest -- in May 2020

 when Aggarwal entered Chand’s office and allegedly stole the DQ

 Deal Documents, and the second predicate act occurred –- at the


                                         15
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 16 of 19 PageID #: 165



 latest –- in July 2020 when Aggarwal met with Maier and White to

 surreptitiously steal the DQ Deal.               (Am. Compl. ¶¶ 16-17.)           Thus,

 the proper measure of time for RICO continuity is three months at

 most, not “[s]even years” as Plaintiffs claim.

                Finally, the Court finds its conclusion that Plaintiffs

 cannot satisfy the pattern requirement is consistent with the

 purpose    of    RICO,    i.e.,     to    “advance     society’s    fight     against

 organized crime.”        Shearson/American Express, Inc. v. McMahon, 482

 U.S. 220, 241 (1987).         “[T]he Court doubts that Congress designed

 RICO’s draconian sanctions to reach a simple fraudulent scheme,

 such as that asserted here, . . . to inflict or threaten relatively

 limited injury only to the narrow and localized private interests

 of a few victims.”         Gross, 628 F. Supp. 2d at 497.                 RICO is not

 intended as a tool to inflate the import of, or the damage award

 applicable to, every garden variety fraud case. Rather, “Congress

 had a more natural and commonsense approach to RICO’s pattern

 element in mind, intending a more stringent requirement than proof

 simply    of    two    predicates,       but   also   envisioning     a    concept     of

 sufficient breadth that it might encompass multiple predicates

 within a single scheme that were related and that amounted to, or

 threatened the likelihood of, continued criminal activity.”                       H.J.

 Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 237 (1989).

 Accordingly, the pattern requirement has operated to design here,

 “weed[ing]      out”     ordinary    state      law   claims   from       those   of   a


                                            16
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 17 of 19 PageID #: 166



 sufficient criminal gravity to warrant federal concern and the

 specter of treble damages.          Ouannou v. Starr, No. 02-CV-5057, ECF

 No. 38 (E.D.N.Y. Sept. 16, 2003) (Seybert, J.); see also Gross,

 628 F. Supp. 2d at 487.

              Because     Plaintiffs      fail    to     plausibly      allege    the

 continuity requirement for a pattern of racketeering activity, the

 Court    finds   it    unnecessary    to      address    Defendants’     remaining

 arguments regarding Plaintiffs’ failure to allege each predicate

 act with specificity.           See Lefkowitz, 2003 WL 22480049, at *10

 (dismissing RICO claim solely based on the plaintiff’s failure to

 allege the pattern requirement); see also Sands Harbor                         Marina

 Corp., 2013 WL 12368698, at *12 (dismissing civil RICO action for

 failure to adequately plead pattern requirement); Spool v. World

 Child Int’l Adoption Agency, No. 06-CV-4243, 2006 WL 8449274, at

 *3   (S.D.N.Y.    Oct.     5,    2005)     (same),      aff’d,   520    F.3d     178.

 Accordingly, Defendants’ motion to dismiss Plaintiffs’ RICO claim

 is GRANTED and Plaintiffs’ RICO claim is DISMISSED.

         B.   State Law Claims

              “A federal court has the power to hear state law claims

 under the doctrine of pendent jurisdiction if the state and federal

 claims derive from a ‘common nucleus of operative fact’ such that

 the plaintiff ordinarily would be expected to try them all in one

 judicial proceeding.”           Drummer v. DCI Contracting Corp., 772 F.

 Supp. 821, 831 (S.D.N.Y. 1991).                 Whether to exercise pendent


                                          17
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 18 of 19 PageID #: 167



 jurisdiction is within the Court’s discretion, though the Court

 may consider factors such as judicial economy, convenience, and

 fairness.    St. Louis v. N.Y.C. Health and Hosp. Corp., 682 F. Supp.

 2d 216, 238 (E.D.N.Y. 2010).             “[W]hen all federal claims are

 eliminated in the early stages of litigation, the balance of

 factors     generally     favors    declining     to    exercise     pendent

 jurisdiction over remaining state law claims and dismissing them

 without prejudice.”       Tops Marks, Inc. v. Quality Markets, Inc.,

 142 F.3d 90, 103 (2d Cir. 1998) (emphasis omitted).

             Since this case is in its infancy, and Plaintiffs’ RICO

 claim, the only federal cause of action, is dismissed, the Court

 declines to exercise supplemental jurisdiction over the remaining

 state law claims, which are DISMISSED WITHOUT PREJUDICE to being

 refiled in state court.      Dole v. Huntington Union Free Sch. Dist.,

 No. 14-CV-1283, 2016 WL 4703658, at *7 (E.D.N.Y. Sept. 8, 2016),

 aff’d, 699 F. App’x 85 (2d Cir. 2017).

       C.    Leave to Amend

             Last, Plaintiffs seek leave to file a second amended

 complaint.    (Pls. Opp. at 17.)         Although “leave [to amend] shall

 be freely given as justice so requires,” the Court finds that any

 further amendments would be futile.           FED. R. CIV. PRO. 15(a).     At

 the parties’ pre-motion conference, the Court raised concerns

 regarding     the   viability      of    Plaintiffs’    RICO   claim,     and

 specifically their ability to establish the pattern requirement.


                                         18
Case 2:20-cv-04577-JS-ARL Document 25 Filed 08/16/21 Page 19 of 19 PageID #: 168



 After the conference, Plaintiffs filed the Amended Complaint but,

 as   discussed    above,     failed   to   plausibly   allege   a     pattern   of

 racketeering activity.        Thus, Plaintiffs’ request to file a second

 amended complaint is DENIED.

                                   CONCLUSION

             For the foregoing reasons, Defendants’ motion to dismiss

 (ECF No. 22) is GRANTED, and Plaintiffs’ RICO claim is DISMISSED.

 The Court declines to exercise supplemental jurisdiction over

 Plaintiffs’      remaining    state   law    claims,   which    are    DISMISSED

 WITHOUT PREJUDICE to being refiled in state court.                  The Clerk of

 the Court is directed to enter judgment accordingly and mark this

 case CLOSED.

                                             SO ORDERED.


                                             /s/ JOANNA SEYBERT
                                             Joanna Seybert, U.S.D.J.

 Dated:      August 16 , 2021
             Central Islip, New York




                                        19
